t c memo united_states tax_court william j rutter petitioner v commissioner of internal revenue respondent docket no filed date robert s horwitz and edward m robbins jr for petitioner adam b landy thomas r mackinson and kaelyn j romey for respondent memorandum findings_of_fact and opinion lauber judge with respect to petitioner’s federal_income_tax for the internal_revenue_service irs or respondent determined a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure under sec_6662 the principal issue for decision is whether petitioner is entitled to a business_bad_debt deduction under sec_166 we hold that he is not and that he is liable for the accuracy-related_penalty that respondent has determined findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated by this reference petitioner resided in california when he filed his petition petitioner is a world-renowned scientist in the field of biotechnology he received a bachelor of science degree from harvard college a master of science degree from the university of utah and a ph d in biochemistry from the univer- sity of illinois he completed postdoctoral work at several universities including the university of wisconsin and the nobel institute in sweden in petitioner began his academic career as a professor of biochemistry at the university of illinois he moved to the university of washington in and was subsequently recruited by the university of california san francisco ucsf he served there from to as the herzstein professor and chair 1all statutory references are to the internal_revenue_code code in effect for the relevant year and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar of the biochemistry and biophysics department he has published scientific papers during his career and holds more than patents he has re- ceived numerous awards and accolades for his accomplishments in the biotech- nology field a building on a ucsf campus bears his name shortly before leaving ucsf petitioner formed chiron corp chiron one of the first publicly held biotechnology companies under his leadership chiron made major contributions in the areas of vaccines and infectious diseases these included sequencing the hiv genome discovering the hepatitis c virus developing a diagnostic test to detect hiv and the hepatitis b and c viruses developing the first vaccine for the hepatitis b virus using recombinant dna technology and codeveloping a method to clone human insulin genes to pro- duce vaccines that are used throughout the world today in ciba-geigy a swiss pharmaceutical company acquired of chiron’s outstanding_stock ciba-geigy had previously partnered with chiron to produce vaccines using mass-production techniques ciba-geigy subsequently merged with another company to form novartis novartis purchased from peti- tioner the remaining of chiron’s stock in following ciba-geigy’s initial investment in chiron petitioner made other startup investments in the biotechnology field in he formed synergenics a service company that performed back-office support for the startup companies in which he invested during synergenics was a disregarded_entity whose income and expenses petitioner reported on a schedule c profit or loss from business a the business although petitioner created numerous startup companies the focus of our interest is imetrikus originally called healthvantage inc which petitioner ac- quired in in date he incorporated imetrikus international im and imetrikus became its wholly owned subsidiary for convenience we will refer to these companies collectively as im im was a telehealth company that developed technology systems to en- able remote monitoring of patients’ health the products it developed included medicompass and metrilink medicompass was an application designed to access clinical data to help doctors improve patient compliance and optimize treatment plans metrilink was a device designed to upload data from end-user monitoring tools to a personal health record to help patients have better control_over their health regimens im had an unusual capital structure although petitioner was its driving force he owned no common_stock im had about common shareholders in- cluding key employees and some of petitioner’s family members but common_stock formed a minuscule portion of its capital structure from the time petitioner incorporated im through date im’s primary funding source took the form of cash advances from petitioner between date and date petitioner made separate cash advances to im totaling approximately dollar_figure million for each advance im executed a substantially identical convertible promissory note each note pro- vided that im had the right to convert the note into common or preferred_stock depending on certain events each of the notes bore interest im duly paid all interest on these notes when due between date and date petitioner advanced to im another dollar_figure million only dollar_figure million of these advances was covered by promissory notes for the remaining dollar_figure million petitioner received no promissory note or other evidence_of_indebtedness im recorded all these advances as loans on its books and these advances continued to accrue interest pincite the rate appearing on the last promissory note that petitioner and im had executed but after feb- ruary im paid no interest on any of this purported indebtedness 2petitioner made many of these advances through a revocable_trust for convenience we will refer to all advances as having been made by petitioner by date petitioner had advanced approximately dollar_figure million to im that same month im converted the entirety of this purported indebtedness to pre- ferred stock as part of a series d preferred_stock financing the date conversion gave petitioner preferred_stock with a face value of dollar_figure million af- ter this conversion roughly of im’s capital structure consisted of preferred_stock owned by petitioner between date and date petitioner made additional cash ad- vances to im totaling dollar_figure million these advances were im’s sole source of funding during this period petitioner generally made these advances monthly or semimonthly in amounts sufficient to cover im’s budgeted operating_expenses for the ensuing period im executed no promissory notes for these advances and furnished no col- lateral as before it recorded these advances on its books as loans and accrued in- terest at the rate reflected on the promissory notes executed in but it never paid a penny of interest on any of this purported indebtedness as of de- cember the balance of petitioner’s open-account advances to im includ- ing accrued interest was approximately dollar_figure million that sum coupled with his dollar_figure million of preferred_stock constituted roughly of im’s capital structure as of that date im’s business plan was to create pilot programs for telehealth products and services by seeking partnerships with pharmaceutical companies healthcare pro- viders and technology companies its partners before included yahoo web- md and aetna although none of these ventures yielded profits im appeared to have better somewhat prospects in early that year petitioner and im officers held separate discussions with executives from general electric ge and google concerning a possible equity_investment in im the discussions with ge fizzled out early because ge acquired another business to develop this field im’s discussions with google appeared more promising between july and date petitioner and google personnel exchanged emails concerning a possible strategic partnership google was interested in integrating im’s devices into google applications on cell phones tablets and personal computers petitioner prepared a powerpoint presentation highlighting the hoped-for benefits of pairing im’s advanced technology with google’s market share in the technology field at the end of october cathy gordon a director of business development at google offered to connect petitioner with google executives for further discussion of a partnership arrangement in early date petition- er prepared another powerpoint presentation emphasizing the large market available for im’s devices including patients with significant medical needs and thousands of medical professionals insurance_companies and pharmacies the ensuing email correspondence suggests that google was genuinely in- terested in integrating im’s products into its applications in date pe- titioner emailed im’s employees to inform them that convergent forces had cre- ated great potential for change and had created an unusual opportunity for con- sumer oriented approaches this upbeat assessment contrasted with his dour as- sessment at year-end when he informed im’s employees that the company was going through a period of extreme financial and economic stress discussions between im and google continued through january and febru- ary but in date the dialogue turned south in an internal email dated date google executives stated that they don’t see a partnership with im being a cash infusion because of concerns over im’s marketplace posi- tion and lack of success after further internal discussions google finally decided in date not to enter into a partnership with im im incurred substantial losses in most years of its existence its aggregate losses from through exceeded dollar_figure million for it had revenue of dollar_figure and operating_expenses of dollar_figure for it had revenue of dollar_figure and operating_expenses of dollar_figure and for it had revenue of dollar_figure and operating_expenses of dollar_figure it incurred additional net operating losses nols of about dollar_figure million during and carried over approximately dollar_figure million in nols to all of this stood in stark contrast to im’s projections at year-end that its revenues would increase to dollar_figure million in to dollar_figure million in and to dollar_figure million by b the writedown because of im’s inability to form successful partnerships petitioner began questioning the collectibility of his advances sometime in late he asked laurence bardoff synergenics’ senior vice president to evaluate im’s financial condition mr bardoff informed petitioner that its condition was precarious its revenue was below target and it had massive nols without petition- er’s continued cash infusions the company would have to fold between september and date petitioner discussed with mr bardoff and with his personal accountant the possibility of claiming a bad_debt_loss deduction for some or all of his advances in a series of emails mr bardoff took the position that all of petitioner’s advances were debt and that the advances should be written off individually under a first-in_first-out approach mr bard- off initially used dollar_figure million as a placeholder number for the debt writedown at the end of december the writedown was lowered to dollar_figure million while mr bardoff was preparing documents to implement the dollar_figure million writedown petitioner’s personal attorney prepared a promissory note to consolidate the dollar_figure million of advances that petitioner did not plan to write off while these documents were being prepared petitioner made additional monthly advances totaling dollar_figure to im in date petitioner and im executed a debt restructuring agreement a consolidated promissory note for dollar_figure million and a certificate of debt forgiveness of dollar_figure million all of these documents were backdated to date im continued to operate at least through petitioner revised its busi- ness model to focus on product lines in social networking he advanced another dollar_figure million to im during again evidenced by no promissory notes c the examination petitioner timely filed his federal_income_tax return he included in this return a schedule c for synergenics that reported among other things an dollar_figure million business_bad_debt loss reflecting the writedown of his advances to im according to petitioner this loss corresponded to advances he had made dur- ing and after the conversion of his previous advances to preferred_stock no accrued interest was included in the dollar_figure million writedown peti- tioner claimed this loss in full as a deduction against ordinary_income the irs selected petitioner’s return for examination it disallowed the business_bad_debt deduction in full made various computational adjustments and determined an accuracy-related_penalty it issued petitioner a timely notice of de- ficiency and he timely petitioned this court d the experts at trial petitioner presented the report and testimony of brian mackenzie a valuation expert and principal with kpmg the court recognized mr mackenzie as an expert in business valuation he has prepared more than appraisals in his career mr mackenzie performed an appraisal that estimated im’s fair_market_value fmv at year-end and for both years he used the market ap- proach and the income approach in determining im’s value at year-end he relied heavily on management’s projections of future revenue cashflows and ex- penses as stated in a financial forecast dated date notwithstanding the worldwide financial crisis he opined that market conditions had not materially changed during he used the weighted average of his outcomes under the two approaches to determine that im’s fmv at year-end was dollar_figure million in determining im’s value at year-end mr mackenzie used the same valuation approaches but adjusted his appraisal downward chiefly because of management’s representations that increased competition had substantially diminished its prospects mr mackenzie relied heavily on management’s representation that discussions with google had effectively collapsed by year-end on the basis of this information he determined that the company’s fmv during had declined by from dollar_figure million to dollar_figure million respondent offered and the court recognized james e mccann as an ex- pert in business valuation mr mccann opined that mr mackenzie’s appraisal was flawed in several respects with respect to the year-end valuation he opined that mr mackenzie gave undue weight to management’s year-end financial forecast he noted that the macroeconomic environment had deteriorated during the ensuing months and he noted that management’s revenue projec- tions were wildly inflated im’s actual revenues for were dollar_figure about below the dollar_figure million projected at year-end mr mccann opined that im’s financial condition at year-end did not differ materially from its financial condition at year-end at both dates im’s cash balances were insufficient to cover its expenses for more than two months it was thus entirely dependent at all times on cash infusions from petitioner to stay afloat he accordingly discerned no factual basis for mr mackenzie’s hypothesis that im’s fmv had declined by during calendar_year opinion the irs’ determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving them erroneous rule a 290_us_111 the taxpayer bears the burden of proving his entitlement to deductions allowed by the code and of sub- stantiating the amounts of expenses underlying claimed deductions 503_us_79 sec_1_6001-1 income_tax regs petitioner contends that respondent bears the burden_of_proof because he raised new_matter s at trial and in his post-trial briefs see rule a because we decide all factual issues on a preponderance_of_the_evidence we need not de- cide who has the burden_of_proof see sec_7491 138_tc_306 supplementing tcmemo_2011_209 i bad_debt_loss a governing statutory framework sec_166 allows as a deduction any bona_fide debt that becomes worthless within the taxable_year for a nonbusiness_bad_debt held by a taxpayer other than a corporation sec_166 does not apply and the taxpayer is allowed a short-term_capital_loss for the taxable_year in which the debt becomes completely worthless sec_166 sec_1_166-5 income_tax regs sec_166 defines a business debt as a debt created or acquired in connection with a trade_or_business of the taxpayer or a debt the loss from the worthlessness of which is incurred in the taxpayer’s trade_or_business to be eligible to deduct a loss as a business_bad_debt an individual taxpayer must show that he was engaged in a trade_or_business and that the debt was proximately related to that trade_or_business 66_tc_652 aff’d 601_f2d_734 5th cir sec_1_166-5 income_tax regs a bona_fide debt is a debt that arises from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money 91_tc_575 sec_1_166-1 income_tax regs a gift or contribution_to_capital is not considered a debt for purposes of sec_166 kean t c pincite whether a purported loan is a bona_fide debt for tax purposes is determined from the facts and circumstances of each case see a r lantz co v united st424_f2d_1330 9th cir 401_f2d_600 9th cir aff’g tcmemo_1967_31 74_tc_476 advances made by an investor to a closely held or controlled_corporation may properly be characterized not as a bona_fide loan but as a capital contribu- tion see 398_f2d_694 3d cir shaw v commissioner tcmemo_2013_170 106_tcm_54 aff’d 623_fedappx_467 9th cir in general advances made to an insolvent_debtor are not debts for tax purposes but are characterized as capital contributions or gifts see dixie dairies corp t c pincite 69_tc_814 for an advance to constitute a bona_fide loan the purported creditor must expect that the amount will be repaid see cma consol inc v commissioner tcmemo_2005_16 89_tcm_701 to give rise to a deduction under sec_166 a debt must have be- come wholly worthless during the tax_year sec_1_166-3 income_tax regs see 321_f2d_331 5th cir aff’g in part rev’g in part tcmemo_1962_40 in the case of a partially worthless_debt sec_166 provides that w hen satisfied that a debt is recoverable only in part the secretary may allow such debt in an amount not in excess of the part charged off within the taxable_year as a deduction before a taxpayer may deduct a debt in part he must be able to demonstrate to the satisfaction of the district_director the amount thereof which is worthless and the part thereof which has been charged off sec_1_166-3 income_tax regs this case presents three major questions under the statutory and regulatory regime outlined above these questions are whether petitioner’s advances to im constituted debt or equity if the advances constituted debt and if the debt was held by a taxpayer other than a corporation whether the debt was a business or a nonbusiness_debt under sec_166 and if the debt was a business debt whether the writedown should be characterized as involving a wholly worthless or partially worthless_debt and whether petitioner satisfied the rele- vant requirements for claiming a deduction we address these questions in turn b debt vs equity petitioner asserts that all of his advances to im constituted bona_fide debt whereas respondent contends that petitioner made capital investments in his ca- pacity as an investor in determining whether an advance of funds constitutes bona_fide debt economic reality provides the touchstone shaw t c m cch pincite if an outside lender would not have lent funds to the corporation on the same terms as did the insider an inference arises that the advance is a not a bona_fide loan see fin hay realty co f 2d pincite the court may properly characterize a transfer of funds to a corporation as other than a debt even if all the formal indicia of an obligation were meticulously made to appear ibid davis t c pincite the question of whether the advances are debt or equity depends on the economic_substance of the transactions between them and not upon the form of the advances see 55_tc_172 whether an advance of funds is treated as debt or equity must be consid- ered in the context of the overall transaction 827_f2d_1409 9th cir generally the focus of the debt-vs -equity inquiry is whether the taxpayer intended to create a debt with a reasonable expectation of repayment and if so whether that intent comports with creating a debtor-creditor relationship 61_tc_367 the key to this determination is generally the taxpayer’s actual intent 748_f2d_1365 9th cir rev’g tcmemo_1983_120 a r lantz co f 2d pincite absent stipulation to the contrary appeal of this case would lie to the u s court_of_appeals for the ninth circuit that court has identified nonexclusive factors to determine whether an advance of funds gives rise to bona_fide debt as opposed to an equity_investment see hardman f 2d pincite2 citing bauer f 2d pincite bell v commissioner __ f app’x __ wl 9th cir date reaffirming 11-factor test aff’g tcmemo_2015_111 those factors are the labels on the documents evidencing the al- leged indebtedness the presence or absence of a maturity_date the source of payment the right of the alleged lender to enforce payment whether the alleged lender participates in management of the alleged borrower whether the alleged lender’s status is equal to or inferior to that of regular corporate creditors the intent of the parties the adequacy of the alleged borrower’s capitalization if the advances are made by shareholders whether the advances are made ratably to their shareholdings whether interest is paid out of dividend money and the alleged borrower’s ability to obtain loans from outside lenders hardman f 2d pincite2 labels on the documents in considering this factor we focus on the type of instrument evidencing the advance id pincite if the corporation issues a debt_instrument such as a bond a debenture or a promissory note that labeling supports the debt characterization 464_f2d_394 5th cir im issued promissory notes for the cash advances petitioner made before date but those notes were converted to preferred_stock in date and are not involved here the dollar_figure million involved here was advanced between date and date im did not issue petitioner a single promissory note to cover any of those advances rather petitioner advanced cash on open account generally monthly or semimonthly in connection with the writedown im issued petitioner in date a promissory note for dollar_figure million to consolidate the portion of his advances that he chose not to write off this document was backdated to date we find this document to have no probative value in the debt-vs -equity analysis it did not cover the dollar_figure million of advances for which petitioner claims a loss it was not created during the taxable_year and it was a self-serving document created in connection with petitioner’s year-end tax planning the absence of a promissory note or other evidence_of_indebtedness for the dollar_figure million of advan- ces supports characterizing them as equity fixed maturity_date a fixed maturity_date is indicative of an obligation to repay which supports characterizing an advance of funds as debt hardman f 2d pincite estate of mixon f 2d pincite conversely the absence of a fixed maturity_date indi- cates that repayment depends on the borrower’s success which in turn support sec_3the labels appearing on documents may have less importance when the parties are related see 95_tc_257 we do not find this proviso applicable here im issued discrete promis- sory notes for each of petitioner’s advances before date he provided no convincing explanation as to why it stopped doing so characterization as equity hardman f 2d pincite 93_tc_382 see 55_tc_345 a definite maturity_date on which the principal falls due for payment without reservation or condition is a fundamental characteristic of a debt because im issued no promissory notes for any of the advances at issue there was of necessity no fixed maturity_date petitioner testified that because he was the only person advancing money to im he considered fixing of maturity dates to be futile senseless and counter to the interests of all involved we do not see how this testimony helps petitioner’s position it suggests that he was es- sentially indifferent as to how the advances were characterized we find that the absence of any fixed maturity dates supports characterizing the advances as equity source of payments in considering this factor we examine the alleged borrower’s source of funds to repay the advances hardman f 2d pincite where repayments depend on future corporate success an equity_investment may be indicated estate of mixon f 2d pincite 95_tc_257 and where prospects for repayment are questionable because of persistent corporate losses an equity_investment may be strongly indicated calumet indus inc t c pincite im had aggregate losses of dollar_figure million during and its ex- penses vastly exceeded its revenue for all relevant years as of date it had made no payments of principal or interest on petitioner’s dollar_figure mil- lion of cash advances for much of the period after date im was kept afloat because petitioner continued to provide monthly or semimonthly cash infusions keyed to im’s expected cash needs for the ensuing period thus the most likely source of repayment of petitioner’s advances would be further cash infusions from petitioner himself this does not support characterizing his advances as debt petitioner testified that he hoped to secure ultimate repayment upon sale of im to a third party or a third-party investment in im but this is the hope enter- tained by the most speculative types of equity investors such as venture capitalists and private equity firms petitioner was a classic capital investor hoping to make a profit not a creditor expecting to be repaid regardless of the company’s success or failure calumet indus inc t c pincite the fact that a cor- porate buyout was petitioner’s ultimate expected source of repayment strongly supports characterization of his advances as equity right to enforce payment of principal and interest a definite obligation to repay backed by the lender’s rights to enforce payment supports a debt characterization hardman f 2d pincite a lack of security for repayment may support equity characterization see 232_f2d_118 2d cir suggesting that an uncondi- tional obligation to pay principal and interest is a necessary feature of indebt- edness litton bus sys inc t c pincite am underwriters inc v com- missioner tcmemo_1996_548 72_tcm_1511 although petitioner’s advances were shown as loans on im’s books there was no written evidence_of_indebtedness fixing im’s obligation to repay at any particular time none of petitioner’s advances was secured_by any collateral and even if petitioner under these circumstances were thought to have a right to en- force repayment that right was nugatory because his continued cash infusions were the only thing keeping im afloat had he enforced repayment he would simply have had to make a larger capital infusion the following month this strongly supports characterization of his advances as equity participation in management in considering this factor we examine whether the taxpayer making the ad- vances receives increased management rights in the business increased manage- ment rights in the form of greater voting rights or a larger share of the company’s equity support equity characterization hardman f 2d pincite evaluation of this factor is tricky because im had an unusual capital struc- ture although petitioner had de_facto control he literally owned no common_stock but through his cash advances and preferred_stock he held about of im’s capital petitioner contends that none of his advances gave him increased voting rights or a larger equity share and this is literally true but it also means little because he already had complete control of the company by virtue of his sta- tus as its sole funder to the extent this factor is relevant here it supports charac- terizing the advances as equity status relative to regular creditors in considering this factor we examine whether the alleged lender’s rights are equal or inferior to those of an ordinary corporate creditor ibid if the purported creditor subordinates his right to repayment to that of other creditors this support sec_4petitioner contends that he intentionally used cash advances instead of equity investments to fund im because he did not want to dilute the common shareholders our task in this case is to determine the true character of petition- er’s advances for purposes of federal tax law how those advances would be treated under california corporate law is an entirely separate question that is not before us if petitioner’s advances were treated as preferred_stock under state corporate law they would not dilute the common shareholders any more than petitioner did in date when he converted his prior dollar_figure million of advances to preferred_stock an equity characterization see cma consol inc tcmemo_2005_16 but see kraft foods co f 2d pincite subordination to general creditors is not necessarily indicative of a stock interest petitioner was the only supplier of cash to im it borrowed no money from banks and thus had no regular creditors while it is thus impossible to draw a relative comparison between petitioner and other creditors it is significant that pe- titioner had in absolute terms none of the rights that a regular creditor would have there was no promissory note no maturity_date no collateral no protective covenant no personal guaranty and no payment of interest no regular creditor would have lent funds to a loss-ridden company like im on such terms we find that this factor to the extent relevant here supports characterizing the advances as equity parties’ intent in considering this factor we examine whether the taxpayer and the corpora- tion intended the advance to be debt or equity hardman f 2d pincite when analyzing intent we look at the taxpayer’s actual intent when the advances were made a r lantz co f 2d pincite our aim is to determine whether the taxpayer intended to create a definite obligation repayable in any event see hewlett-packard co v commissioner tcmemo_2012_135 t c m cch intent is a factual issue that is decided on the basis of all the facts and circumstances in each case see generally 532_f2d_1204 8th cir estate of mixon f 2d pincite petitioner’s actions strongly suggest that he intended the advances to be equity he did not execute promissory notes for any of the advances at issue he received no interest on his advances and made no effort to collect interest or en- force repayment of principal although im recorded the advances as loans and accrued interest on them petitioner’s control_over the company gave him ultimate discretion to decide whether and how repayment would be made in fact he ex- pected to be repaid as a venture capitalist typically expects to be repaid upon sale of im to a third party or a third-party investment in im this factor weighs in favor of treating the advances as equity inadequate capitalization in considering this factor we examine whether the purported borrower had thin_capitalization a company’s capitalization is relevant to determining the level of risk associated with repayment bauer f 2d pincite advances to a business may properly be characterized as equity if its capitalization is sufficiently poor as to make repayment unlikely hardman f 2d pincite cma consol inc tcmemo_2005_16 petitioner urges that he should be regarded as having written off on a fifo basis the dollar_figure million of advances that he made between date and date immediately after converting his previous dollar_figure million of advances to pre- ferred stock at that point he notes the bulk of im’s capital structure consisted of preferred_stock he accordingly insists that im was adequately capitalized at the time he made those advances as we explain more fully infra pp we do not think petitioner’s assessment of the situation is correct during he made dozens of fungible cash advances totaling dollar_figure million in date he decided to write off a portion of this sum executing a certificate of debt forgiveness for dollar_figure million and receiving a dollar_figure million promissory note for the balance in deter- mining whether petitioner’s advances were debt or equity we think it appropriate to consider im’s capitalization throughout this period between date and date petitioner’s aggregate cash ad- vances dollar_figure million roughly equaled the face value of im’s preferred_stock dollar_figure million while this suggests that im’s capitalization may have been adequate that fact would not seem compelling here normally a large equity cushion is important to creditors because it affords them protection if the company encounters financial stress the creditors will not be at risk unless the common and preferred shareholders are first wiped out but because petitioner himself supplied almost of im’s equity cushion he would not derive much comfort from the latter prospect on balance we conclude that this factor slightly favors petitioner or is neutral identity of interest between creditor and sole shareholder in considering this factor we examine whether the advance is made by a sole shareholder hardman f 2d pincite petitioner was not im’s sole share- holder but he controlled the company and during the relevant period owned be- tween and of im’s capital structure there was thus a considerable albeit incomplete identity of interest between petitioner in his capacities as owner and alleged lender under these circumstances there was not a disproportionate ratio between the stockholder’s ownership percentage and the corporation’s debt to that stockholder am underwriters inc t c m cch pincite on balance we find that this factor slightly favors respondent or is neutral payment of interest in considering this factor we examine the source of interest payments hardman f 2d pincite if no interest whatever is paid that fact supports equity characterization am offshore inc v commissioner 97_tc_579 am underwriters inc t c m cch pincite im made no interest payments on any of the advances that petitioner made between date and date this fact strongly supports characterization of the advances as equity ability to obtain loans from outside lending institutions the final factor we examine is whether the purported debtor could have obtained similar funding from third-party lenders hardman f 2d pincite evidence that the business could not have obtained loans from outside sources supports characterization of an insider’s advances as equity ibid calumet indus inc t c pincite we have recognized that lenders in related-party contexts may offer more flexible terms than could be obtained say from a bank see c m gooch lumber sales co v 49_tc_649 remanded on a different issue 406_f2d_290 6th cir our primary inquiry is whether the terms of the purported debt were a patent distortion of what would normally have been available to the debtor in an arm’s-length transaction see litton bus sys inc t c pincite nestle holdings inc v commissioner tcmemo_1995_441 aff’d in part rev’d in part 152_f3d_83 2d cir cf 89_tc_816 stating that the benchmark for economic reality is whether a third-party lender would have made the advances in substantially the same form and on substantially the same terms the evidence is clear that no third party operating at arm’s length would have lent dollar_figure million to im between date and date without insisting at a minimum on promissory notes regular_interest payments collateral to secure the advances and a personal guaranty from petitioner especially is that so where as here the purported debtor was losing about dollar_figure million a year and could not fund its operations without petitioner’s monthly cash infusions im’s financial condition has been extremely precarious in every year since its inception respondent’s expert mr mccann determined that im had an ex- tremely high risk of bankruptcy and that without petitioner’s continued advances it would surely have ceased operations within one or two months under these circumstances no third-party lender would have lent dollar_figure million to im on the terms petitioner did in addition petitioner continued to advance funds to im even after he con- cluded that its financial condition was dire enough to justify writing off some of his advances he advanced dollar_figure to im near the end of while his law- yers were preparing documents to write down his prior advances and he ad- vanced another dollar_figure million to im during again evidenced by no promissory notes an unrelated lender would not have acted in this manner see shaw t c m cch pincite concluding that shareholder’s advances to family_corporation were equity where she left the spigot open after its financial position became more precarious all in all we conclude that this final factor weighs in favor of equity characterization our debt-vs -equity determination does not depend merely on counting fac- tors but on evaluating the factors as a whole see hardman f 2d pincite here we find that of the factors favor characterizing petitioner’s advances as equity and several point very strongly in that direction two factors slightly favor equity characterization or are neutral and just one factor favors debt characteri- zation and does so only slightly evaluating the factors overall we find that peti- tioner’s advances including the advances corresponding to his dollar_figure million writedown were equity investments and not debt 5petitioner introduced testimony from mr bardoff that an outside vendor advanced funds to im in or petitioner supplied no evidence as to the identity of this vendor whether the vendor was a truly unrelated party the amount of money it advanced whether it demanded a guaranty from peti- tioner or the other terms on which it supposedly advanced the funds we ac- cordingly found this testimony to lack credibility and probative value in any event the relevant question is whether an unrelated lender would have lent funds to im at the time petitioner did ie between date and date on the same terms as petitioner did petitioner introduced no evidence to support an affirmative answer to that question c business vs nonbusiness_debt our finding that petitioner’s advances constituted equity investments rather than debt is sufficient to support our holding that he is not entitled to a bad_debt deduction for the sake of completeness however we will consider his ability to satisfy the other requirements for claiming a deduction against ordinary_income under sec_166 in the case of a taxpayer other than a corporation sec_166 does not apply where the debt is a nonbusiness_debt sec_166 although petitioner claimed the bad_debt_loss deduction on a schedule c for synergenics an llc he does not contend that synergenics actually advanced any of the funds at issue all of the advances were made by petitioner or his revocable_trust thus unless the advances constituted a business debt petitioner would not be entitled to a de- duction under sec_166 sec_166 defines a business debt as a debt created or acquired in connection with a trade_or_business of the taxpayer or a debt the loss from the worthlessness of which is incurred in the taxpayer’s trade_or_business to be eligible to deduct a loss as a business_bad_debt a taxpayer must show that he was engaged in a trade_or_business and that the debt was proximately related to his trade_or_business 405_us_93 136_tc_263 putoma corp t c pincite sec_1_166-5 income_tax regs to be engaged in a trade_or_business the taxpayer must participate in the activity with continuity and regularity and his primary purpose for engaging in the activity must be for income or profit 480_us_23 the management of one’s investments no matter how extensive is not a trade_or_business 373_us_193 respondent contends that petitioner made his advances in his capacity as an investor petitioner contends that he made his advances in pursuit of his trade_or_business as a lender or as a promoter of startup companies we find neither of petitioner’s contentions persuasive taxpayers who advance funds to controlled corporations often assert that they are in the lending business but t he right to deduct bad_debts as business_losses is applicable only to the exceptional situations in which the taxpayer’s ac- tivities in making loans are so extensive and continuous as to elevate that activity to the status of a separate business 61_tc_318 cooper v commissioner tcmemo_2015_191 110_tcm_321 describing factors used to evaluate whether a taxpayer’s lending activity rises to the level of a discrete trade_or_business there is no support in the record for petitioner’s assertion that he was in the business of lending money he advanced more than dollar_figure million to im without ex- ecuting promissory notes or collecting interest no bank or other professional lender operates in this fashion indeed mr bardoff acknowledged in an email that petitioner is not a traditional banker looking at liquid_assets asking for reg- ular repayment on loans rather he instead very actively seeks to increase the val- ue of the assets they are trying to create petitioner’s advances to im were indisputably extensive and continuous but this shows only that im was continuously in need of money not that petitioner was in the lending business to establish that he was in the lending business peti- tioner must show that he lent money as banks do with the expectation of making a profit on his loans but petitioner did not collect a penny of interest on his advances during the eight-year period commencing date he likewise sought no repayment of principal indeed he admitted that he hoped to be repaid as a venture capitalist typically hopes to be repaid upon ultimate sale of im to a third party or a third- party investment in im this is not how lenders expect to make a profit we find no evidentiary support for the proposition that petitioner’s advances constituted a debt created or acquired in connection with a trade_or_business of lending money in which he was personally engaged see sec_166 petitioner likewise failed to establish that he was engaged in the trade_or_business of promoting biotech startup companies see sec_166 con- trary to his view the supreme court’s opinion in whipple does not support his position the taxpayer there formed a series of companies and advanced substan- tial funds to one of them a soft drink bottling company whipple u s pincite that company made no payments to him during the years at issue and he eventually wrote off part of his advances as a business_bad_debt loss the supreme court sustained the disallowance of his claimed deduction ruling that he was not in the trade_or_business of bottling or any other business that would enable him to deduct the advances as a business_bad_debt id pincite devoting one’s time and energies to the affairs of a corporation the court ruled is not of itself and without more a trade_or_business of the person so engaged id pincite and e ven if the taxpayer demonstrates an independent trade_or_business of his own care must be taken to distinguish bad_debt losses arising from his own business and those actually arising from activities of an investor concerned with and participating in the conduct of the corporate business ibid in subsequent cases we have held that a taxpayer is not in the business of being a promoter where he is entitled to no compensation other than a normal investor’s return see eg dagres t c pincite noting that a promoter receives not just a return on his own investment but compensation attributable to his services 73_tc_1081 stating that in order for a promoter to be engaged in a trade_or_business for tax purposes he must do so for ‘compensation other than the normal investor’s return’ quoting 46_tc_751 aff’d 387_f2d_420 8th cir ackerman v commissioner tcmemo_2009_80 97_tcm_1392 finding no trade_or_business as promoter where taxpayer did not receive fees or commissions for providing advisory services here petitioner received no fees commissions or other compensation_for his services he ex- pected to receive the return that equity investors normally hope for namely long- term gain upon appreciation or sale of im’s assets a taxpayer may be able to show that he is engaged in business as a pro- moter or trader if he establishes that his goal is to earn profits by flipping assets ie making quick and profitable sales of real_estate securities or other_property see eg assaderaghi v commissioner tcmemo_2014_33 central to these holdings is that the taxpayer aimed for profit from frequent short-term sales not from patient long-term investment it is the early resale which makes the profits income received directly for services for the longer an interest is held the more profit becomes attributable to the successful operation of the corporate business deely t c pincite4 see millsap t c pincite- these cases do not help petitioner he did not incorporate im to make a profit from a quick and profitable sale quite the contrary he testified that he invested in im as he had invested successfully in chiron recognizing that each venture would take considerable time to develop into a successful business petitioner fit the paradigm of a patient long-term investor advancing funds to im continuously from through in the hope that his investment would eventually pay off these are not the actions of a promoter or trader in sum we find that petitioner was not in the trade_or_business of lending money or promoting companies if his advances were considered debt they were neither debt created or acquired in connection with a trade_or_business conducted by him nor debt the loss from the worthlessness of which was incurred in any trade_or_business he conducted sec_166 and b at best the ad- vances would give rise to a nonbusiness_bad_debt which upon becoming worth- less would generate a short-term_capital_loss see sec_166 d worthlessness during assuming arguendo that petitioner’s advances were debts and constituted business_debts he would be entitled to a deduction for only if he established worthlessness during sec_166 allows a deduction for a business_bad_debt loss if the debt becomes worthless within the taxable_year in the case of a partially worthless_debt sec_166 provides that w hen satisfied that a debt is recoverable only in part the secretary may allow such debt in an amount not in excess of the part charged off within the taxable_year as a deduction to analyze this issue we must first decide whether petitioner’s advances constituted separate individual debts several of which allegedly became wholly worthless or a single aggregate debt which allegedly became worthless in part petitioner contends that each of his advances was a separate loan and that he decided to write off some of the oldest loans that he made during to support his position he cites 108_tc_100 we there held that for purposes of sec_7872 a corporate taxpayer’s advances to related parties were separate loans each of which consti- tuted an extension of credit id pincite relying heavily on the legislative his- tory of sec_7872 and proposed_regulations interpreting it we held that the taxpayer’s advances were more akin to separate transfers of money giving rise to repayment rights than to an open line of credit upon which the transferees could draw at any time ibid we find this case inapposite here the only question we addressed in kta- tator was whether the advances were separate extensions of credit for purposes of sec_7872 which governs the treatment of loans with below-market interest rates t c pincite and petitioner’s advances unlike those in kta-tator were clearly akin to an open line of credit id pincite they were not evidenced by prommissory notes but were open-account advances of cash treating petitioner’s advances as separate loans might be appropriate if they were evidenced by promissory notes that had different maturities different interest rates or different levels of creditor protection in terms of covenants or collateral but as mr bardoff admitted petitioner regarded all of his advances as fungible he believed it unnecessary to execute promissory notes because he was the only person funding im indeed mr bardoff’s plan to write off the advances on a fifo basis as one would record the disposition of inventory underscores the fungibility of the advances petitioner did not contend that his and advances were especially risky and he could not plausibly make that argument because he advanced all the money on exactly the same terms the economic reality is that petitioner advanced dollar_figure million to im on an open account as needed by im as if he were extending a line of credit like a bank line of credit this is properly regarded as a single aggregate debt mr bard- off confirmed the aggregate nature of the advances by stating his belief that peti- tioner was making a partial write down of this alleged debt we accordingly must decide whether petitioner met the requirements for establishing for a partially worthless_debt sec_166 the year in which a purported debt becomes worthless must be fixed by identifiable events that make it reasonable for the lender to abandon any hope of recovery 77_tc_582 whether a debt has become worthless is a facts-and-circumstances determination sec_166 sec_1_166-2 income_tax regs a taxpayer can establish worthlessness by showing that a debt has neither current nor potential value 53_tc_491 aff’d 467_f2d_47 9th cir there is no standard test or formula for deter- mining worthlessness relevant facts include the debtor’s solvency and the lender’s collection efforts see 109_tc_400 sec_1_166-2 income_tax regs other_relevant_factors may include decline in the value of collateral the debtor’s earning capacity events of default the debtor’s refusal to pay the debtor’s lack of assets actions the lender took to pursue collection and subsequent dealings between the parties am offshore inc t c pincite no single factor is conclusive ibid the taxpayer’s burden is especially great where he seeks to deduct a par- tially worthless_debt the statute affords the irs discretion on this point pro- viding that the secretary may allow such debt as a deduction if he is satisfied that a debt is recoverable only in part sec_166 emphasis add- ed before a taxpayer may deduct a debt in part he must be able to demonstrate to the satisfaction of the district_director the amount thereof which is worthless and the part thereof which has been charged off sec_1_166-3 income_tax regs the commissioner’s disallowance of a deduction under sec_166 will be sustained so long as he exercises his discretion reasonably 588_f2d_975 5th cir aff’g tcmemo_1976_209 56_tc_58 aff’d on other grounds a f t r 2d ria u s tax cas cch para 6banks receive more liberal treatment a partially charged-off loan is de- ductible by a bank if the charge-off is among other things i n accordance with established policies of the bank’s regulator sec_1_166-2 income_tax regs 9th cir his exercise of discretion will not be set_aside unless it is arbitrary and unreasonable ark best corp subs v commissioner 800_f2d_215 8th cir aff’g in part rev’g in part 83_tc_640 aff’d on other grounds 485_us_212 petitioner has not made the showing that the statute and the regulations re- quire first he has not established to the commissioner’s satisfaction or ours the amount of the debt that was worthless at year-end sec_1_166-3 income_tax regs the dollar_figure million number he chose for the writedown reduced from the dollar_figure million placeholder figure mr bardoff had used initially appears to have been selected because it approximated the income petitioner realized earlier in from another of his startup companies he made no effort to tie this writedown to im’s actual financial condition or ability to repay second petitioner did not show that any portion of his advances became worthless during he appears to have had a reasonable hope of recovering on his investments that is presumably why he continued to advance another dollar_figure million to im during see 77_tc_582 flood v commissioner tcmemo_2001_39 81_tcm_1175 a debt becomes worthless in the tax_year in which a creditor using sound business judgment abandons all reasonable hope of recovery sec_1_166-2 income tax regs conversely if any portion of the debt was worthless petitioner did not show that it became worthless in rather than in some earlier year see 124_f2d_24 9th cir a taxpayer should not be permitted to close his eyes to the obvious and to carry accounts on his books as good when in fact they are worthless and then deduct them in a year subsequent to the one in which he must be presumed to have ascertained their worthlessness citing 22_f2d_6 5th cir aff’g 42_bta_566 in seeking an identifiable_event that would cause partial worthlessness during in particular petitioner and his expert seize upon the supposed col- lapse of im’s discussions with google but those discussions were proceeding apace through the end of complete with two powerpoint presentations by petitioner to google executives the email correspondence convinces us that google during was genuinely interested in the possibility of integrating im’s products into its applications it was not until date that google reached an internal no go deci- sion about partnering with im and that decision was not communicated to im un- til date petitioner’s assertion that talks with google had totally collapsed by year-end is hard to reconcile with these facts or with his upbeat assess- ment in a date email to im employees that convergent forces had created great potential for change and had create d an unusual opportunity for consumer oriented approaches petitioner relies heavily on mr mackenzie’s expert report to support his position that im’s value had declined from dollar_figure million at year-end to dollar_figure million at year-end we agree with mr mccann respondent’s expert that mr mackenzie’s report is flawed in several respects for mr mackenzie relied heavily on management’s revenue projections for that year which were made in this reliance was clearly misplaced the worldwide financial crisis that began during peaked in leading to a massive lack of liquid- ity in the financial system and leaving even stable companies starved for credit the revenue projection that im made in could not reasonably be taken at face value in fact im’s revenues were below that target for mr mackenzie relied heavily on the purported collapse of im’s partnership discussions with google as his basis for determining that im’s value had declined by from year-end as noted earlier we find no factual support for this hypothesis im’s discussions with google were ongoing at year- end and did not turn south until mid-2010 far from the decline in value posited by mr mackenzie we find mr mccann’s assessment more plau- sible using conventional financial metrics he concluded that im’s financial condition at year-end was not materially different from its financial condition at year-end in sum the irs did not abuse its discretion in determining that petitioner was not entitled to a deduction of dollar_figure million for a partially worthless_debt for even if petitioner established that his advances were debt and that this debt was a business debt he did not meet the requirements for deducting a partially worthless_debt under sec_166 and sec_1_166-3 income_tax regs ii accuracy-related_penalty the code imposes a penalty upon the portion of any underpayment of income_tax that is attributable among other things to negligence or any sub- stantial understatement of income_tax sec_6662 and b and negli- gence is defined as any failure to make a reasonable attempt to comply with the provisions of the code sec_6662 an understatement of income_tax is sub- stantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 7given our disposition we need not address respondent’s contention that petitioner’s deduction should be disallowed because the documents implementing the writedown were executed in february or date and backdated to under sec_7491 the commissioner bears the burden of production with respect to the liability of an individual for any penalty see 116_tc_438 respondent met his burden as to a sub- stantial understatement of income_tax by showing that petitioner was not entitled to the dollar_figure million bad_debt deduction claimed on his return the under- statement of income_tax attributable to that improper deduction exceeds of the tax required to be shown on the return the burden thus shifts to petitioner to prove that the penalty does not apply see id pincite a taxpayer may avoid the accuracy-related_penalty by showing that he acted with reasonable_cause and in good_faith sec_6664 reasonable_cause re- quires that the taxpayer exercised ordinary business care and prudence as to the disputed item see 115_tc_43 aff’d 299_f3d_221 3d cir good_faith means among other things an honest belief and an intent to perform all lawful obligations e g 964_f2d_318 4th cir both of these determinations are made on a case-by-case basis taking into account all relevant facts sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include among other things an honest misunderstanding of fact or law that is reasonable in light of all the circum- stances including the taxpayer’s experience knowledge and education the most important factor is the taxpayer’s efforts to assess his tax_liability correctly ibid a taxpayer may demonstrate reasonable_cause and good_faith by showing reliance on the advice of a tax professional such as an accountant or a lawyer re- garding a particular item’s tax treatment id para c to rely in good_faith on the advice of a professional the taxpayer must show that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment neonatology assocs p a t c pincite before turning to the neonatology test we first consider whether petitioner had substantial_authority for his return position see sec_6662 he contends that his characterization of the advances as debt is supported by the test enunciated by the ninth circuit in hardman see sec_1_6662-4 and in- come tax regs we do not agree only one of the hardman factors supports debt characterization and it does so only slightly most of the other factors strong- ly support equity treatment the other cases on which petitioner relies are inap- posite to the facts of this case or are irrelevant the weight of authority supporting equity treatment for petitioner’s advances is overwhelming we now consider whether petitioner has established a reliance on profes- sional advice defense to the accuracy-related_penalty under the neonatology test petitioner must first show that he relied on a competent professional who had sufficient expertise to justify reliance see neonatology assocs p a t c pincite petitioner contends that he relied on advice from mr bardoff a synergenics vice president and jason graham his personal accountant we find that mr graham a certified_public_accountant is a competent tax professional the second prong of the neonatology test requires the taxpayer to show that he provided necessary and accurate information to the professional ibid see 70_tc_158 mr bardoff reviewed im’s financial condition and researched the deductibility of bad_debt losses he then drafted memoranda and emails for mr graham’s review on the basis of the information mr bardoff provided to him mr graham agreed that a portion of the advances could be written off 8respondent contends that petitioner could not reasonably rely on mr halasz his personal attorney on matthew sanders im’s ceo or on im’s tax_return_preparers because petitioner does not contend that he relied on any of these people we need not address the application of the neonatology test to them we find that mr bardoff omitted or misstated several important facts in his communications with mr graham mr bardoff erroneously told mr graham that promissory notes existed for the advances and that im had paid interest on them these facts are critical for at least three of the hardman factors petitioner knew that there were no promissory notes and knew that he never received any interest payments but at no point did he correct mr bardoff’s misstatements we find that petitioner did not supply necessary and accurate information to mr graham the tax professional on whom he allegedly relied see neonatology assocs p a t c pincite we accordingly conclude that petitioner cannot avail himself of the reliance on professional advice defense to the accuracy- related penalty to reflect the foregoing decision will be entered for respondent 9because we find that petitioner did not supply accurate information to his tax adviser we need not determine whether he actually relied in good_faith on the adviser’s judgment neonatology assocs p a t c pincite
